DETAILED ACTION
The amendment filed on 11/16/2020 has been entered and fully considered. Claims 1-3, 122-125 and 127-130 are pending, of which claims 1 and 127 are amended.
The IDS filed on 04/13/2021 with a fee is considered.

Response to Amendment
In response to the 04/13/2021 IDS, the examiner establishes a new ground of rejection based on a new reference from the 04/13/2021 IDS. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 122-123, 125 and 127-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Levis et al. (US 2012/0149009, IDS) (Levis) in view of Fogwill et al. (US2015/0144782, IDS) (Fogwill) and Szalay et al. (WO 2013/098642) (Szalay).
Regarding claim 1 and 127, Levis teaches a method of ion imaging (title) comprising:
automatically sampling a plurality of different locations on a sample using a laser device arranged and adapted to generate aerosol, smoke or vapour from the sample,
wherein said first device comprises a laser device (laser beam 116) (Fig. 4, par [0048]);
automatically translating (in x, y, z direction) said sample relative to said first device before and/or during and/or after obtaining mass spectral data and/or ion mobility data from at least some of said locations on said sample (Fig. 4, par [0048]);
adding a matrix (solvent 204) to said aerosol, smoke or vapour generated by said laser device to form a mixture of said aerosol, smoke or vapour and said matrix (Fig. 4, par [0050]);

obtaining mass spectral data and/or ion mobility data corresponding to each said location (par [0050]); and
using said obtained mass spectral data and/or ion mobility data to construct, train or improve a sample classification model (for cancer diagnosis) (par [0080]);
wherein said matrix is selected from the group consisting of: (i) a volatile compound (e.g. methanol) (par [0060]). 
The solvent 204 in Levis is methanol or 80:20 methanol: water (par [0060]), which is the same as the composition of the matrix as recited in the instant specification (specification, page 7, lines 36-42). Methanol is a volatile compound.
Levis does not specifically teach providing a collision surface located within a vacuum chamber of a mass spectrometer and/or ion mobility spectrometer so as to impact said mixture of said aerosol, smoke or vapour and said matrix to generate analyte ions and the matrix comprises isopropanol. However, Fogwill teaches 
providing a collision surf ace (428) located within a vacuum chamber (422) of a mass spectrometer and/or ion mobility spectrometer so as to generate analyte ions (Fig. 4, par [0045]);
adding a matrix (through 426) to said aerosol, smoke or vapour to form a mixture of said aerosol, smoke or vapour and said matrix prior to said aerosol, smoke or vapour impacting upon said collision surf ace (428) (Fig. 4, par [0045]);
passing said mixture of said aerosol, smoke or vapour and said matrix into the vacuum chamber of the mass spectrometer and/or ion mobility spectrometer (Fig. 4, par [0045]);
causing at least some of said mixture of said aerosol, smoke or vapour and said matrix to impact upon said collision surface wherein at least some of said aerosol, smoke or vapour is ionized upon impacting said collision surface so as to generate analyte ions (Fig. 4, par [0045]); and
wherein the matrix (ionization promoting fluid) comprises isopropanol (par [0015]).
disintegrate the one or more molecular particle clusters, thereby forming one or more gaseous molecular ions” (par [0011]). Szalay further teaches that “the systems and methods disclosed herein can result in improved signal to noise ratios of greater than 1 %, greater than 10%, greater than 50%, greater than 100%, and greater than 200%, as well as values in between.” (par [0027]). Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to modify Levis and to incorporate a collision surface in a vacuum chamber of a mass spectrometer so as to impact said mixture of said aerosol, smoke or vapour and said matrix, in order to disintegrate the aerosol particles and therefore, generate more gaseous molecular ions, thereby to improve signal to noise ratio.
Regarding claim 2 and 128, Levis teaches that wherein said sample comprises a biological sample, biological tissue, human tissue, animal tissue, biological matter, a bacterial colony, a fungal colony or one or more bacterial strains (par [0019]).
Regarding claim 3, Levis teaches that wherein said sample comprises native or unmodified sample material (par [0019]).
Regarding claim 122 and 129, Levis teaches that wherein said sample classification model comprises a biological sample classification model, a biological tissue classification model, a human tissue classification model, an animal tissue classification model or a bacterial strain classification model (par [0080]).
Regarding claim 123, Levis teaches that the method further comprising constructing, training or improving said sample classification model in order either: (i) to distinguish between healthy and diseased tissue; (ii) to distinguish between potentially cancerous and non-cancerous tissue; (iii) to distinguish between different types or grades of cancerous tissue; (iv) to distinguish between different types or classes of sample material; (v) to determine whether or not one or more desired or undesired substances are present in said sample; (vi) to confirm the identity or authenticity of said sample; (vii) to determine whether or not one or more impurities, illegal substances or 
Regarding claim 125 and 130, Szalay teaches that the method further comprising heating said collision surface optionally to a temperature selected from the group consisting of: (i) 200-300 °C; (ii) 300-400 °C; (iii) 400-500 °C; (iv) 500-600 °C; (v) 600-700 °C; (vi) 700-800 °C; (vii) 800-900 °C; (viii) 900-1000 °C; (ix) 1000-1100 °C; and (x) > 1100 °C (par [0032]).
Claim 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Levis in view of Fogwill and Szalay as applied to claims 1-3, 122-123, 125 and 127-130 above, and further in view of Balog et al. (Science Translational Medicine, 2013, IDS) (Balog).
Regarding claim 124, While Levis teaches that wherein the step of using said obtained mass spectral data and/or ion mobility data to construct, train or improve said sample classification model comprises performing a supervised or unsupervised multivariate statistical analysis of said mass spectral data and/or ion mobility data (par [0080]).  Levis does not specifically teach that wherein said multivariate statistical analysis is selected from the group consisting of: (i) principal component analysis ("PCA"); and (ii) linear discriminant analysis ("LDA").  Balog teaches that wherein the step of using said obtained mass spectral data and/or ion mobility data to construct, train or improve said sample classification model comprises performing a supervised or unsupervised multivariate statistical analysis of said mass spectral data and/or ion mobility data, wherein said multivariate statistical analysis is selected from the group consisting of: (i) principal component analysis ("PCA"); and (ii) linear discriminant analysis ("LDA") (page 6, par 1). At time of the filing it would have been obvious to one of ordinary skill in the art to use principal component analysis ("PCA"); and (ii) linear discriminant analysis ("LDA") in Levis, in order to facilitate the data analysis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 127 have been considered but are moot in view of new round of rejection.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/13/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797